Cockrill, C. J. The tract of land which gives rise to this appeal was sold to the State for the non-payment of the taxes of 1870. The date of the sale is not shown. It was conveyed by the State, however, to one Campbell in 1876; the tax proceedings are conceded to have been regular, and the collector’s sale was doubtless made in 1871. When the land was forfeited to the State, Ruberna Smith, who was then a minor, was the owner of an undivided share of it. A few months after reaching her majority, she executed a deed of all her interest in the land to the appellant, Neil. The tax title had in the meantime come through mesne conveyances to the appellees. Shortly after his purchase, and within a year after Ruberna’s majority, Neil took the proper steps, as it is conceded, to redeem the land, if he could redeem at all. The court below ruled that the right to redeem was a naked personal privilege, to be enjoyed by the minor alone, and that the appellant’s effort to redeem was futile. The correctness of this ruling is the only question raised by the appeal.  tax Sale: of'redémpSlnl not personal. The statute in force at the time of the forfeiture, as now, declares that “ all lands, city or town lots, belonging to insane persons, minors or persons in confinement, and which have been or may hereafter be sold for taxes, may be redeemed within two years from and after the expiration of such disability.” Mansf. Dig., sec. 5772, and former revenue laws. This provision does not profess to make the right of redemption personal to the minor who owns the land at the time of the forfeiture. It is not specified in this or any other of the provisions of the law governing this case, that the power must be exercised by the minor more than another'whom it may concern at the time of redemption. It is not provided simply that the minor may redeem, but that the lands may be redeemed. The power is not appended to the person of the minor, but is impressed upon the land as an incident to the estate taken by the purchaser for the purpose of effectually guarding the minor’s interest. But that interest may be left defenceless if the minor cannot transfer the right to acquire the title with the same facility that he can transfer the title to his land. We have previously held that a sale of the land by the tax purchaser does not displace the right to redeem. Carroll v. Johnson, 41 Ark., 59; Keith v. Freeman, 43 id., 306. The construction placed upon a provision similar to the one set forth above, in Iowa, is to the effect that the vendee of the minor’s lands may enforce the redemption right. Stout v. Merrill, 35 Iowa, 47. We think that is the policy of our statute. Such provisions are liberally construed, to save the right and prevent a permanent forfeiture of the estate. Woodward v. Campbell, 39 Ark., 584. The intention to preserve the right in the hands of the vendee is made more apparent by that provision of the revenue law in force when the State acquired its title at the tax sale, which enacted that “the party controverting the title conveyed by the tax deed might, for the purpose of invalidating it, show that the lands were the property of an infant when the sale was made and the deed executed.” Rev. Law of 1871, sec. 125. And the provisions governing the mode of procedure to effect the redemption (see Keith v. Freeman, supra), which were followed in this case, do not limit the right to the minor, but are broad enough to embrace his vendee. Reverse the judgment and remand the cause for further proceedings.